FILED
                             NOT FOR PUBLICATION                            OCT 04 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYMOND GONZALEZ,                                No. 09-55647

               Plaintiff - Appellant,            D.C. No. 5:07-cv-01463-DOC-
                                                 MLG
  v.

GARY PENROD, San Bernardino County               MEMORANDUM *
Sheriff, individual and official capacity
and SCHNEIDER, San Bernardino County
Deputy Sheriff, individual,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                           Submitted September 22, 2010 **

Before:        WALLACE, HAWKINS, and THOMAS, Circuit Judges.

       The district court properly dismissed the action because Raymond Gonzalez

(“Gonzalez”) failed to exhaust administrative remedies prior to filing suit. See


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Woodford v. Ngo, 548 U.S. 81, 90, 95 (2006) (“proper exhaustion” under 42

U.S.C. § 1997e(a) is mandatory and requires adherence to administrative

procedural rules).

      We decline to consider arguments presented for the first time on appeal.

Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Gonzalez’s remaining contentions are unpersuasive.

      AFFIRMED.




                                         2                                  09-55647